Name: 2002/301/EC: Commission Decision of 18 April 2002 on the use of three slaughterhouses, in accordance with the provisions of Annex II(7) to Council Directive 92/119/EEC, by Italy (Text with EEA relevance) (notified under document number C(2002) 1451)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  management;  agricultural policy;  agri-foodstuffs;  agricultural activity
 Date Published: 2002-04-19

 Avis juridique important|32002D03012002/301/EC: Commission Decision of 18 April 2002 on the use of three slaughterhouses, in accordance with the provisions of Annex II(7) to Council Directive 92/119/EEC, by Italy (Text with EEA relevance) (notified under document number C(2002) 1451) Official Journal L 103 , 19/04/2002 P. 0027 - 0027Commission Decisionof 18 April 2002on the use of three slaughterhouses, in accordance with the provisions of Annex II(7) to Council Directive 92/119/EEC, by Italy(notified under document number C(2002) 1451)(Text with EEA relevance)(2002/301/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular point 7(2)(d) of Annex II thereto,Whereas:(1) In March 2002 the Italian veterinary authorities declared outbreaks of swine vesicular disease in the municipalities of Moscufo and Atri in the Abruzzo region in Italy.(2) In accordance with Article 10 of Directive 92/119//EC, protection zones were immediately established around the outbreaks sites.(3) The movement or transport of pigs on public and private roads within the protection zones has been prohibited.(4) Italy has submitted a request for making use of three slaughterhouses situated in the protection zone for the slaughtering of pigs coming from outside the said zone, in accordance with point 7(2)(d) of Annex II to Directive 92/119/EEC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Italy is authorised to make use of the Salumificio di Leonardo, Mattatoi Comunale di Pineto and Mattatoio Comunale di Atri slaughterhouses located in the protection zones established in March 2002 around the outbreaks of swine vesicular disease occur in the municipalities of Moscufo and Atri in the Region Abruzzo, under the following conditions:- the pigs shall proceed from holdings located outside the protection and surveillance zones established following the above outbreaks, and shall be directly transported to the slaughterhouses, without unloading or stopping,- the access to the slaughterhouses shall be via corridors. The details of these corridors shall be laid down in the Italian legislation,- when entering a corridor, vehicles carrying pigs for slaughter shall be sealed by the competent authorities. At the time of sealing, the authorities shall record the registration number of the vehicle and the number of pigs carried by the vehicle,- on arrival at the slaughterhouse, the competent authorities shall:(i) inspect and remove the seal of the vehicle;(ii) record the registration number of the vehicle and the number of pigs on the vehicle.2. Italy shall ensure that any vehicle carrying pigs to the slaughterhouses referred to in paragraph 1 undergoes cleaning and disinfection under official supervision immediately after unloading and that all appropriate precautions are taken to avoid the risk of re-contamination of the vehicle.Article 2This Decision is applicable until 15 May 2002.Article 3This Decision is addressed to the Italian Republic.Done at Brussels, 18 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 69.